               Case 2:20-mj-00642-DJA Document 1 Filed 08/13/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
      IN THE MATTER OF APPLICATION OF
 3    THE UNITED STATES OF AMERICA FOR                    Casc No.2:20‐ mJ‑00642‐ DJA
      A SEARCH AND SEIZURE WARRANT FOR
 4                                                        ORDER TO UNSEAL
      2661 VIRGO DRIVE,LAS VEGAS,
 5
      NEVADA,89156体 ‐1)
 6

 7
              Based upon the Motion of the Government, and good cause appearing, the Court orders
 8
     that the above captioned matters and all documents filed therein are unsealed.
 9

10
     This   _13th   day of August, 2020.
11
                                           ITIS SO ORDERED:
12

13                                         THE HONORABLE DANIELJ.ALBERGTS
                                           trNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21
２
３
２
４




                                                    3
